Citation Nr: 1104099	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-32 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Fee Office in North Chicago, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from October 6, 2008 to December 8, 2008, at 
Evanston Hospital - North Shore University Health System.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 decision by the Department of 
Veterans Affairs (VA) Fee Office in North Chicago, Illinois.


FINDINGS OF FACT

1.  The medical expenses incurred from October 6, 2008 to 
December 8, 2008, at Evanston Hospital - North Shore University 
Health System were not authorized by VA.

2.  The Veteran required treatment on October 6, 2008 for 
injuries sustained in an automobile accident.  

3.  The evidence of record does not show that the private medical 
care provided to the Veteran from October 6, 2008 to December 8, 
2008, was rendered for a service-connected disability or a 
nonservice-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; nor does 
the record show that the Veteran has a total disability permanent 
in nature resulting from a service-connected disability or that 
he was a participant in a vocational rehabilitation program at 
the time of the hospitalization.

4.  The Veteran is shown to have legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability to 
the health care provider.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses 
incurred from October 6, 2008 to December 8, 2008, at Evanston 
Hospital - North Shore University Health System have not been 
met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.54, 17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a 
claim for benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  As part of this assistance, VA is 
required to notify claimants of what they must do to substantiate 
their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
There is no indication in these provisions, however, that 
Congress intended to revise the unique, specific claim provisions 
of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. 
Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  A Veteran has 
the duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances necessitating 
the non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of the 
claim."  38 C.F.R. § 17.124 (2010).  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the Veteran of its reasons 
and bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 17 of 
Chapter 38.  38 C.F.R. § 17.132 (2010).

In this case, the RO's April 2009 determination on the Veteran's 
claim for entitlement to reimbursement advised the Veteran of the 
criteria necessary to substantiate the claim, and notified the 
Veteran of his appellate rights.  The RO further explained to the 
Veteran the bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of the 
claim.  

In this case, there is no indication that any additional notice 
or development would aid the Veteran in substantiating his claim 
herein.  The pertinent facts in this case are not in dispute.  
Thus, additional efforts to assist or notify the Veteran in 
accordance with the VA's duties to notify would serve no useful 
purpose, and any deficiency of notice or of the duty to assist 
constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting 
that remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).  

The Veteran is seeking reimbursement for medical expenses 
incurred from October 6, 2008 to December 8, 2008, at Evanston 
Hospital - North Shore University Health System.  These medical 
expenses were the direct result of the Veteran having been 
injured in a head-on automobile accident. 

Generally, the treatment of a Veteran at a non-VA hospital at VA 
expense must be authorized in advance.  See 38 C.F.R. § 17.54.  
VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. 
§-17.52 (2010).  There is no allegation in this case that VA 
contracted with Evanston Hospital - North Shore University Health 
System for the Veteran's treatment at issue herein.  A claim for 
payment or reimbursement of services not previously authorized 
may be filed by the Veteran who received the services (or his/her 
guardian) or by the hospital, clinic, or community resource which 
provided the services, or by a person other than the Veteran who 
paid for the services.  38 C.F.R. § 17.123 (2010).  In this case, 
the claim for payment or reimbursement was submitted by Veteran.

To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be paid 
on the basis of a claim timely filed, under the following 
circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not previously 
authorized were rendered to a veteran in need of 
such care or services: (1)  For an adjudicated 
service-connected disability; (2)  For 
nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated 
service- connected disability; (3)  For any 
disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability; (4)  For any 
illness, injury or dental condition in the case 
of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 
and who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in [38 C.F.R.] § 17.48(j); 
and

(b)  In a medical emergency.  Care and services 
not previously authorized were rendered in a 
medical emergency of such nature that delay 
would have been hazardous to life or health, 
and

(c)  When Federal facilities are unavailable.  
VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand 
or obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  All 
three of these statutory requirements must be met before payment 
may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The treatment at issue in this case was the direct result of the 
Veteran having sustained injuries in an automobile accident.  The 
treatment provided was not 
rendered for the Veteran's service-connected right foot disorder 
or a nonservice-connected disability associated with and held to 
be aggravating his service-connected foot disorder.  Moreover, 
the Veteran is not shown to have a total disability permanent in 
nature resulting from a service-connected disability, or to be a 
participant in a vocational rehabilitation program at the time of 
the hospitalization.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 U.S.C.A. § 1728.  Id.; see 
38 C.F.R. § 17.120.

Nevertheless, payment for or reimbursement of emergency services 
for nonservice-connected disorders in non-VA facilities may be 
authorized under the Millennium Health Care Act.  See 38 U.S.C.A. 
§ 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible 
for reimbursement under this authority, all of the following 
conditions must be satisfied:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson 
who possesses an average knowledge of health and 
medicine could reasonably expect the absence of 
immediate medical attention to result in placing 
the health of the individual in serious 
jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use 
them before hand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a Veteran was brought 
to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time 
the Veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The Veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the Veteran has 
coverage under a health-plan contract but 
payment is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records 
within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the Veteran or 
provider against a third party for payment of 
such treatment and the Veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, 
the Veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.[A. §] 1728 for the 
emergency treatment provided (38 U.S.C.[A. §] 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
Veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Board finds that payment or reimbursement for private medical 
expenses incurred from October 6, 2008 to December 8, 2008, at 
Evanston Hospital - North Shore University Health System is not 
authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  
At his hearing before the Board, the Veteran testified that his 
attorney had received a payment in the amount of $20,000 from the 
insurance company of the owner, not driver, of the other vehicle 
involved in the accident.  He further testified that he had a 
claim against his own automobile insurance company for bodily 
injury in the amount of $25,000.  Finally, in his October 2009 
substantive appeal form, the Veteran referred to a pending 
lawsuit against the other driver involved in the accident, as 
well as his own insurance company.  Accordingly, the Veteran is 
shown to have legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the health care provider.  

Accordingly, the criteria for payment or reimbursement for 
emergency services for nonservice-connected conditions in non-VA 
facilities have not been met.  As the law requires that all of 
the nine conditions of 38 C.F.R. § 17.1002 be satisfied in order 
for payment or reimbursement of unauthorized medical expenses, 
such payment is not warranted in this case.  38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1002.

As the preponderance of the evidence is against the Veteran's 
claim in this case, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses provided 
from October 6, 2008 to December 8, 2008, at Evanston Hospital - 
North Shore University Health System is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


